Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-8 of Valeant Pharmaceuticals International, Inc. of our report dated February 29, 2012 (except for the reclassifications described in Note 2 and segment information presented in Note 26 (which is restated to reflect a new management structure), for which the date is February 28, 2014) relating to the consolidated financial statements and financial statement schedule of Valeant Pharmaceuticals International, Inc., which appears in Valeant Pharmaceuticals International, Inc.’s Annual Report on Form 10-K for the year ended December31, 2013. /s/ PricewaterhouseCoopersLLP Toronto, Canada May 19, 2014 Chartered Professional Accountants Licensed Public Accountants
